Denied and Opinion Filed April 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00263-CV

                      IN RE JOSEPH DINGLER, Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                     Trial Court Cause No. CC-20-05083

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Relator’s April 21, 2021 petition for writ of mandamus complains about

various eviction-related matters. Entitlement to mandamus relief requires relator to

show that the trial court clearly abused its discretion and that he lacks an adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      Relator’s petition does not meet the requirements of Texas Rule of Appellate

Procedure 52. See TEX. R. APP. P. 52.3, 52.7. Moreover, because relator has not

submitted an adequate record, we are unable to conduct a meaningful review of his

claims. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Accordingly, we deny the
petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). Having denied the

petition, we also deny relator’s request for emergency relief as moot.




                                           /Bill Pedersen, III/
210263f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –2–